  Case 17-20934        Doc 207       Filed 02/27/19 Entered 02/27/19 15:59:53   Desc Main
                                      Document     Page 1 of 8


Bradley T. Hunsicker (Wyo. Bar 7-4579)
MARKUS WILLIAMS YOUNG & HUNSICKER LLC
106 East Lincolnway, Suite 300
Cheyenne, WY 82001
Telephone: 307-778-8178
bhunsicker@markuswilliams.com

Jeffrey M. Eilender (pro hac vice)
Bradley J. Nash (pro hac vice)
Joshua D. Wurtzel (pro hac vice)
SCHLAM STONE & DOLAN LLP
26 Broadway
New York, NY 10004
Telephone: (212) 344-5400
Facsimile: (212) 344-7677
jeilender@schlamstone.com
bnash@schlamstone.com
jwurtzel@schlamstone.com
Attorneys for Creditors CWT Canada II Limited Partnership
and Resource Recovery Corporation

                        UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF WYOMING

 In Re:                                              Case No. 17-20934
                                                     Chapter 11
 DENNIS MEYER DANZIK,
 xxx-xx-1786

 Debtor.



                   OBJECTION TO MOTION TO ALTER OR AMEND

          Creditors CWT Canada II Limited Partnership (“CWT Canada”) and Resource

Recovery Corporation (“RRC”) (the “CWT Parties”) submit this Objection to Motion to

Alter or Amend and state as follows:




{Z0259788/1 }                                    1
  Case 17-20934      Doc 207    Filed 02/27/19 Entered 02/27/19 15:59:53       Desc Main
                                 Document     Page 2 of 8


                                     BACKGROUND

          1.    On September 7, 2016, the Supreme Court of New York for the County of

New York entered judgment in favor of the CWT Parties against Dennis Danzik (“Debtor”)

for the amount of $7,033,491.13.

          2.    On December 6, 2017, Debtor filed a Chapter 11 bankruptcy petition, starting

the above-captioned bankruptcy case (the “Debtor’s Case”). [Doc. 1.]

          3.    During the pendency of the Debtor’s Case, Debtor held accounts, including

a debtor-in-possession account, at U.S. Bank (“Debtor’s accounts”).

          4.    On October 24, 2018, the CWT Parties filed their Motion to Dismiss. [Doc.

180.]

          5.    On November 13, 2018, Debtor filed Debtor’s Response to Motion to

Dismiss of the CWT Parties. [Doc. 184.]

          6.    On November 15, 2018, the CWT Parties filed their Reply to Debtor’s

Response to Motion to Dismiss. [Doc. 186.]

          7.    On November 20, 2018, the Court held an evidentiary hearing on the Motion

to Dismiss.

          8.    On December 4, 2018, the Court entered a minute order on the Motion to

Dismiss indicating that the Court took the matter under advisement. [Doc. 197.]

          9.    On February 6, 2019, the Court entered its Decision Memorandum on CWT’s

Motion to Dismiss (the “Opinion”), [Doc. 201], and its Judgment on CWT Parties’ Motion

to Dismiss (the “Judgment”). [Doc. 202.] In the Judgment, the Court ordered that “Dennis

Meyer Danzik’s Chapter 11 bankruptcy case is dismissed.” Id. at 1.

{Z0259788/1 }                                 2
  Case 17-20934         Doc 207     Filed 02/27/19 Entered 02/27/19 15:59:53            Desc Main
                                     Document     Page 3 of 8


          10.    Later that same day, the CWT Parties served a Restraining Notice and

Information Subpoena on U.S. Bank in New York (the “Restraining Notice”), in which it

noted that it had a judgment against Debtor for $7,033,491.13 and restrained transfer of

Debtor’s accounts.

          11.    On February 14, 2019, Debtor filed his Motion for Alteration or Amendment

of an Order of the Court (the “Motion”). [Doc. 205.] Debtor filed a copy of the Restraining

Notice as Exhibit A to the Motion. [Doc. 206.]

          12.    In the Motion, Debtor asks the Court to alter the judgment to convert the case

to Chapter 7 instead of dismissing the case. The Motion at 1. Debtor argues that the Court

should so alter the judgment because the CWT Parties’ served the Restraining Notice.

Debtor reasons that

          the results of one party action of the CWT Parties after this court’s ruling on
          dismissal constitute traditional grounds for reconsideration of the court’s
          earlier order as now it is quite clear that the best interest of the creditors . . .
          would be served by the orderly pro-rata distribution of the Debtor-in-
          possession’s funds provided for under the bankruptcy accomplished by an
          impartial chapter 7 trustee.

The Motion at 2 (emphasis in original). Debtor further argues that, were he to file a Chapter

7 today, the Restraining Notice would be an avoidable preference. Debtor concludes that

the Court should alter the judgment to convert the case to Chapter 7 as of the date of

dismissal to avoid the preference litigation and distribute the funds in Debtor’s accounts.

          13.    In short, Debtor asks the Court to alter its judgment on the basis that a creditor

moving to enforce its judgment after a bankruptcy case is dismissed shows that, conversion,

not dismissal, is in creditors’ best interest.


{Z0259788/1 }                                      3
  Case 17-20934      Doc 207     Filed 02/27/19 Entered 02/27/19 15:59:53         Desc Main
                                  Document     Page 4 of 8


                             AUTHORITY AND ARGUMENT

          14.   The Federal Rules of Civil Procedure provide that “A motion to alter or

amend a judgment must be filed no later than 28 days after the entry of the judgment.”

(“Rule 59(e)”). Fed. R. Civ. P. 59(e). This rule applies to bankruptcy cases, with some

exceptions that do not apply here, and in bankruptcy cases a motion “to alter to amend a

judgment shall be filed . . . no later than 14 days after the entry of judgment.” Fed. R.

Bankr. P. 9023.        Because Rule 59(e) is incorporated into the bankruptcy rules,

“nonbankruptcy cases that interpret the rules are applicable.” Eglin Fed. Credit Union v.

Horlacher (In re Horlacher), 389 B.R. 257, 261 (Bankr. N.D. Fla 2008). “In general

reconsideration of a judgment after its entry is an extraordinary remedy which should be

used sparingly.” Pac. Ins. Co. v. Am. Nat’l Fire Ins. Co., 148 F.3d 396, 403 (4th Cir. 1998)

(internal quotation marks omitted)

          15.   By its terms, “Rule 59(e) does not set forth any grounds for relief and the

district court has considerable discretion in reconsidering an issue.” In re Horlacher, 389

B.R. at 261.

          16.   In exercising this “considerable discretion,” courts have set out standards for

evaluating motions to alter or amend. In particular, courts have held that “a motion to alter

or amend the judgment under Rule 59(e) must clearly establish either a manifest error

of law or fact or must present newly discovered evidence and cannot be used to raise

arguments which could, and should, have been made before the judgment issued.”

Rosenzweig v. Azurix Corp., 332 F.3d 854, 863 (5th Cir. 2003) (internal quotation marks

omitted) (emphasis added).

{Z0259788/1 }                                  4
  Case 17-20934       Doc 207    Filed 02/27/19 Entered 02/27/19 15:59:53        Desc Main
                                  Document     Page 5 of 8


          17.   Some courts in the 10th Circuit treat motions to alter or amend as motion as

motions for reconsideration and apply the same substantive standards:

          A Rule 59(e) motion to alter or amend judgment is essentially a motion for
          reconsideration. Grounds warranting a motion to reconsider include (1) an
          intervening change in the controlling law, (2) new evidence previously
          unavailable, and (3) the need to correct clear error or prevent manifest
          injustice. Moreover, a party cannot invoke Rule 59(e) to raise arguments or
          present evidence that should have been set forth in the first instance or to
          rehash arguments previously considered and rejected by the court. Whether
          to grant or deny a Rule 59(e) motion is within the district court’s sound
          discretion.

Pound v. Airosol Co., 368 F. Supp. 2d 1158, 1159 (D. Kan. 2004) (citations and internal

quotation marks omitted) (emphasis added). “The bankruptcy court will deny a motion to

reconsider unless the movant can make a showing of one of the[se] enumerated grounds

for relief.” In re Bell, No. 09-10941-8-JRL, 2010 Bankr. LEXIS 2743, at *1 (Bankr.

E.D.N.C. Sep. 3, 2010).

          18.   First, Debtor does not allege, much less support, that there has been an

intervening change in the law, that Debtor has discovered new evidence that was previously

unavailable, or that the Court made a clear error that must be corrected to prevent a manifest

injustice. Accordingly, Debtor has not shown any of the enumerated grounds for relief,

and the Court should deny the Motion.

          19.   Second, to the extent that Debtor argues that the CWT Parties’ service of the

Restraining Notice constitutes “newly discovered evidence,” the Court should reject that

argument. A creditor moving quickly to enforce its $7 million judgment is not “newly

discovered evidence,” or even surprising. In fact, it should be expected. If Debtor thinks

that this highly foreseeable event is relevant to the Court’s decision on whether to convert

{Z0259788/1 }                                  5
  Case 17-20934        Doc 207     Filed 02/27/19 Entered 02/27/19 15:59:53             Desc Main
                                    Document     Page 6 of 8


or dismiss, Debtor could have and should have raised it before the Judgment issued. Debtor

did not do so and Rule 59(e) is an improper vehicle to raise the issue now. See Pound v.

Airosol Co., 368 F. Supp. 2d 1158, 1159 (D. Kan. 2004) (“[A] party cannot invoke Rule

59(e) to raise arguments or present evidence that should have been set forth in the first

instance.”). The Court should deny the Motion.

          20.    Finally, the Court has already considered precisely the issue that Debtor

raises in the Motion and rejected it. The Court has already (twice) made its assessment of

whether conversion or dismissal is in the best interest of creditors—specifically noting the

status of secured claims in this case and concluding that Chapter 7 was inappropriate:

          CWT requests dismissal rather than conversion. Mr. Danzik’s exempt assets
          would only be available to the IRS and secured creditors, leaving no assets
          for a trustee to administer. There is no pending litigation that would benefit
          a Chapter 7 estate. The court applies the same analysis from Debtor’s first
          case:

                 It is in the best interest of the estate to dismiss. Any liquidation
                 would be for the sole benefit of the secured creditors. A
                 liquidation bankruptcy case is not administered for the benefit
                 of a debtor’s secured creditors but for the benefit of its
                 unsecured creditors.

          Therefore, it is in the best interest of the estate and creditors that the court
          dismiss the case.

The Opinion at 13–14 (footnotes and internal quotation marks omitted).

          21.    Because the Court has (twice) noted that “any liquidation would be for the

sole benefit of secured creditors” and dismissed instead of converting, the Court has (twice)

substantively addressed and rejected Debtor’s argument. Id. The CWT Parties moving

quickly to enforce is judgement is consistent with the Court’s analysis and conclusion that


{Z0259788/1 }                                     6
  Case 17-20934      Doc 207    Filed 02/27/19 Entered 02/27/19 15:59:53         Desc Main
                                 Document     Page 7 of 8


dismissal, not conversion, is in the best interest of creditors. Because the Court has already

considered the status of secured claims and decided to dismiss, the Court should reject

Debtor’s attempt to rehash these same issues through Rule 59(e). See Pound v. Airosol

Co., 368 F. Supp. 2d 1158, 1159 (D. Kan. 2004) (“[A] party cannot invoke Rule 59(e) . . .

to rehash arguments previously considered and rejected by the court.”).

          22.   In short, Debtor has presented nothing to compel the Court to exercise its

“considerable discretion” and grant the “extraordinary remedy” that Debtor seeks. The

Court should deny the Motion.

                                      CONCLUSION

          WHEREFORE, the CWT Parties request that the Court deny Debtor’s Motion for

Alteration or Amendment of an Order of the Court.

          Dated: Cheyenne, Wyoming
          February 27, 2019
                                              Respectfully submitted,

                                              CWT Canada II Limited Partnership and
                                              Resource Recovery Corporation, Creditors
                                              and Movants

                                              By: /s/ Bradley T. Hunsicker
                                              Bradley T. Hunsicker, #7-4579
                                              MARKUS WILLIAMS YOUNG & HUNSICKER LLC
                                              106 East Lincolnway, Suite 300
                                              Cheyenne, WY 82001
                                              Telephone: (307) 778-8178
                                              Facsimile: (307) 638-1975
                                              E-Mail: bhunsicker@markuswilliams.com

                                              Attorneys for Creditors CWT Canada II
                                              Limited Partnership and Resource Recovery
                                              Corporation
{Z0259788/1 }                                 7
  Case 17-20934   Doc 207    Filed 02/27/19 Entered 02/27/19 15:59:53   Desc Main
                              Document     Page 8 of 8


                            CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing was served on February 27,
electronically, via the Court’s CM/ECF system upon the following parties who have
entered their appearance in the above-captioned matter.

 Ken McCartney
 The Law Offices of Ken McCartney, P.C.
 P.O. Box 1364
 Cheyenne, WY 82003
 bnkrpcyrep@aol.com
 Attorney for Debtor

                                      /s/ Bradley T. Hunsicker
                                      Bradley T. Hunsicker




{Z0259788/1 }                             8
